DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Non-Final Office Action is in response to Request For Continued Examination, filed on 11/30/2021.
Amended claims 9, 11, 13-14, 17, 21, 25-26 and 28, filed on 10/28/2021 are being considered on the merits.
Claims 9-28 remain pending in the application.  

Response to Arguments
The applicant’s remarks and/or arguments, filed on 05/05/2021 have been fully considered. 
The examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. See MPEP 2111 [R-1] Interpretation of Claims-Broadest Reasonable Interpretation. The applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550-51 (CCPA 1969).

Applicant’s claim amendments and remarks regarding the 35 USC 102 and 35 USC 103 rejections of claims 9-28, filed on 10/28/2021, and in view of the primary prior art of (US 2011/0250949 A1) issued to Van Os et al, have been fully considered and are persuasive.  Therefore, the aforementioned rejection(s) has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is 
Further details are reiterated in the below set forth 35 USC § 102 and 35 USC § 103  rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9-16, and 21-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication (US 2002/0142842 A1) issued to Easley et al. (hereinafter as “EASLEY”). 
Regarding claim 9 (Currently Amended), EASLEY teaches a method of displaying, to a viewing user, a contextual information for a (EASLEY Abstract: “A console system for operating at a central server in communication with remote user devices that may be individually addressable such as Internet user devices and digital television set-top boxes. The console system provides a set of predetermined base-functionality modules that may be leveraged by interactive games provided through various software game modules”; and Para. [0001]: “The present invention relates to a console system provided by a server to enable functionality for interactive games through digital television, online television, the Internet and other forms of output where one or more players may participate in the interactive games”), the method comprising: 
identifying a currently played game application being played by the , the game application being in communication with an application hub (EASLEY Para. [0008]: “The present invention relates to a console system for operating at a central server in communication with remote user devices that may be individually addressable (e.g., Internet user devices, digital television set-top boxes, etc.)”; and
Fig. 4, Para. [0065]: “Game table 410 may include a game number (or other identifier) 412, players 414, and game options, such as watch 416, join 418 and other actions, for example. A player may view a list of current games so that the player may observe or view the game. In addition, a player may view a list of games that are open so that the player may join the game. Games may also be designated as being private or public games. Private games may require a security mechanism for participation, such as a password. Game table 410 may also list which players are in which games”); 
providing, to the viewing user, the viewing user being different than the playing user, an interactive control to browse single statistics for the , the interactive control being in communication with the application hub (EASLEY Fig. 4, Para. [0065]: “Game table 410 may include a game number (or other identifier) 412, players 414, and game options, such as watch 416, join 418 and other actions, for example. A player may view a list of current games so that the player may observe or view the game. In addition, a player may view a list of games that are open so that the player may join the game. Games may also be designated as being private or public games. Private games may require a security mechanism for participation, such as a password. Game table 410 may also list which players are in which games. In another example, for a bracket system, the game brackets and/or relationships may be displayed.”; and
Fig. 4, Para. [0066]: “Player table 420 may include a nickname or other identifier of each player 422 and the game number 424 associated with the game application with which the player is participating in. In addition, player table 420 may display each player's rank 426 or other player status data. Player table 420 may display who is currently available to play, who is currently playing a particular game, player ranking, top scores, and other related information.”); and 
responsive to input received with the interactive control, displaying, to the viewing user, at least one of the single statistics of the currently played game application or aggregate statistics for the (EASLEY Para. [0065]: “Game table 410 may include a game number (or other identifier) 412, players 414, and game options, such as watch 416, join 418 and other actions, for example. A player may view a list of current games so that the player may observe or view the game.”; and 
Fig. 4, Para. [0066]: “Player table 420 may include a nickname or other identifier of each player 422 and the game number 424 associated with the game application with which the player is participating in. In addition, player table 420 may display each player's rank 426 or other player status data. Player table 420 may display who is currently available to play, who is currently playing a particular game, player ranking, top scores, and other related information.”).  

Regarding claim 10 (Original), EASLEY teaches the limitations of claim 9.  Further, EASLEY teaches wherein the interactive control is configured to browse statistics without launching an application associated with the statistics (EASLEY Fig. 4, Para. [0066]: “Player table 420 may include a nickname or other identifier of each player 422 and the game number 424 associated with the game application with which the player is participating in. In addition, player table 420 may display each player's rank 426 or other player status data. Player table 420 may display who is currently available to play, who is currently playing a particular game, player ranking, top scores, and other related information.” , 
the examiner notes that EASLEY illustrates in Fig. 4 “Games Table” , which includes an interface provides control to browse game statistics without launching an application associated with the statistics).  

Regarding claim 11 (Currently Amended), EASLEY teaches the limitations of claim 10.  Further, EASLEY teaches wherein the interactive control is further configured to display at least one or more of the following of the (EASLEY Fig. 4, Para. [0066]: “Player table 420 may include a nickname or other identifier of each player 422 and the game number 424 associated with the game application with which the player is participating in. In addition, player table 420 may display each player's rank 426 or other player status data. Player table 420 may display who is currently available to play, who is currently playing a particular game, player ranking, top scores, and other related information.”).  

Regarding claim 12 (Currently Amended), EASLEY teaches the limitations of claim 9.  Further, EASLEY teaches the method further comprising: responsive to input received with the interactive control, selecting the (EASLEY Fig. 4, Para. [0064]: “FIG. 4 is an example of a screen shot of a lobby for multi-player level functionality, according to an embodiment of the present invention. The lobby may contain games table 410, players table 420, chat area 430, menu options 440, branding 450 and/or other data.”; and
Fig. 4, Para. [0065]: “Game table 410 may include a game number (or other identifier) 412, players 414, and game options, such as watch 416, join 418 and other actions, for example. A player may view a list of current games so that the player may observe or view the game. In addition, a player may view a list of games that are open so that the player may join the game. Games may also be designated as being private or public games. Private games may require a security mechanism for participation, such as a password. Game table 410 may also list which players are in which games. In another example, for a bracket system, the game brackets and/or relationships may be displayed.”).  

Regarding claim 13 (Currently Amended), EASLEY teaches the limitations of claim 9.  Further, EASLEY teaches comprising: responsive to a current context of one of the plurality of applications, automatically launching a multiplayer application session, the session including the (EASLEY Fig. 4, Para. [0064]: “FIG. 4 is an example of a screen shot of a lobby for multi-player level functionality, according to an embodiment of the present invention. The lobby may contain games table 410, players table 420, chat area 430, menu options 440, branding 450 and/or other data.”; and
Fig. 4, Para. [0065]: “Game table 410 may include a game number (or other identifier) 412, players 414, and game options, such as watch 416, join 418 and other actions, for example. A player may view a list of current games so that the player may observe or view the game. In addition, a player may view a list of games that are open so that the player may join the game. Games may also be designated as being private or public games. Private games may require a security mechanism for participation, such as a password. Game table 410 may also list which players are in which games. In another example, for a bracket system, the game brackets and/or relationships may be displayed.”).  

Regarding claim 14 (Currently Amended), EASLEY teaches the limitations of claim 9.  Further, EASLEY teaches wherein the interactive control further provides an interface for browsing social media activity for the (EASLEY Para. [0009]: “…, base functionality provides the functionality for multi-player game applications where remote players compete against each other in real time. According to an embodiment of the present invention, the console system may provide gateway and lobby functionality. For example, a gateway may provide a list of lobbies with functionality to limit the number of players in each lobby. In each lobby, a list of games and/or players, chat capabilities and/or other services may be provided, for example. From the lobby, participants may enter specific game sessions, from a selection of a plurality of games provided in the different lobbies. A game server may provide game applications with interactive capabilities and other features. The console system also provides game scoring/participation functionality including scoring, points, chat, branding, advertisements and other cross-game functionality.”, the examiner notes that a player can provide a chat service to game player to that of interacting socially with other players).  

Regarding claim 15 (Previously Presented), EASLEY teaches the limitations of claim 9.  Further, EASLEY teaches wherein the interactive control further provides an interface for identifying multiplayer gaming sessions, entering a gaming lobby, or forming a team (EASLEY Fig. 2, Para. [0051]: “Multi-player game components 204 may support various functions and modules associated with multiple player interactive game applications. A gateway and lobby functionality of the present invention may enable participants to enter, register, receive/accumulate points, maintain an account, and/or perform other operations. For example, a gateway may provide a list of lobbies with functionality to limit the number of players in each lobby. In each lobby, a list of games and/or players, chat capabilities and/or other services may be provided, for example. From the lobby, participants may select game sessions, from a selection of a plurality of games provided in the different lobbies. A game server may provide access to the game application and enable interactive capabilities. Game functionality may plug into the server's console system to provide scoring, points, chat, branding, advertisements and other services.”).  

Regarding claim 16 (Previously Presented), EASLEY teaches the limitations of claim 9.  Further, EASLEY teaches wherein the interactive control is further configured to display game play statistics for a selected user, the game play statistics including at least one or more of the following: a score for an individual session of a game, a score combined across multiple sessions of a game, an indicator of a players progress through a game, an indicator of player achievements in a game, an indicator of a progress in a game for one or more different modes of game play, an indicator of a progress in a game for one or more different difficulty levels of game play, an amount of time spent playing an individual game, or an combined amount of time spent playing two or more games (EASLEY Fig. 4, Para. [0066]: “Player table 420 may include a nickname or other identifier of each player 422 and the game number 424 associated with the game application with which the player is participating in. In addition, player table 420 may display each player's rank 426 or other player status data. Player table 420 may display who is currently available to play, who is currently playing a particular game, player ranking, top scores, and other related information.”).  

Regarding claim 21 (Currently Amended), EASLEY teaches an application hub system providing a user interface control to invoke a plurality of applications, the system comprising: a computing device; a database in data communication with the computing device and having credibility data for a plurality of entities stored thereon (EASLEY Para. [0008]: “The present invention relates to a console system for operating at a central server in communication with remote user devices, …”; and Para. [0010]: “The console system may also provide trivia functionality for use by trivia-based games with databases of questions, categories, difficulties and other parameters that individual software game modules may pass to the console system for operation”); and 
a storage device in data communication with the computing device, the storage device having instructions stored thereon that, when executed by the computing device (EASLEY Fig. 1, Para. [0032]: “One or more databases, as illustrated by 180 and 182, may store user specific information, game specific information, registration information, ... A single database or multiple databases may be used by the system to store various types of data”), cause the computing device to: 
identify a currently played game application being played by a (EASLEY Fig. 4, Para. [0065]: “Game table 410 may include a game number (or other identifier) 412, players 414, and game options, such as watch 416, join 418 and other actions, for example. A player may view a list of current games so that the player may observe or view the game. In addition, a player may view a list of games that are open so that the player may join the game. Games may also be designated as being private or public games. Private games may require a security mechanism for participation, such as a password. Game table 410 may also list which players are in which games”); 
access credibility data for the(EASLEY Fig. 4, Para. [0066]: “…, player table 420 may display each player's rank 426 or other player status data. Player table 420 may display who is currently available to play, who is currently playing a particular game, player ranking, top scores, and other related information”), the credibility data comprising: 4Application No. 15/26 1,497 Amendment "D" dated October 28, 2021 Reply to Office Action mailed August 30, 2021 
aggregate data for the (EASLEY Fig. 4, Para. [0066]: “Player table 420 may include a nickname or other identifier of each player 422 and the game number 424 associated with the game application with which the player is participating in. In addition, player table 420 may display each player's rank 426 or other player status data. Player table 420 may display who is currently available to play, who is currently playing a particular game, player ranking, top scores, and other related information.”); and 
display to a viewing user, the viewing user being different than the playing user, the aggregate data for the (EASLEY Para. [0065]: “Game table 410 may include a game number (or other identifier) 412, players 414, and game options, such as watch 416, join 418 and other actions, for example. A player may view a list of current games so that the player may observe or view the game.”; and 
Fig. 4, Para. [0066]: “Player table 420 may include a nickname or other identifier of each player 422 and the game number 424 associated with the game application with which the player is participating in. In addition, player table 420 may display each player's rank 426 or other player status data. Player table 420 may display who is currently available to play, who is currently playing a particular game, player ranking, top scores, and other related information.”).  

Regarding claim 22 (Previously Presented), EASLEY teaches the limitations of claim 21.  Further, EASLEY teaches wherein the instructions further include: display to the viewing user the individual data or of the aggregate data responsive to input received with a user interface device (EASLEY Para. [0065]: “Game table 410 may include a game number (or other identifier) 412, players 414, and game options, such as watch 416, join 418 and other actions, for example. A player may view a list of current games so that the player may observe or view the game.”; and 
Fig. 4, Para. [0066]: “Player table 420 may include a nickname or other identifier of each player 422 and the game number 424 associated with the game application with which the player is participating in. In addition, player table 420 may display each player's rank 426 or other player status data. Player table 420 may display who is currently available to play, who is currently playing a particular game, player ranking, top scores, and other related information.”).  

Regarding claim 23 (Previously Presented), EASLEY teaches the limitations of claim 21.  Further, EASLEY teaches wherein the individual data comprises at least one or more of the following data specific (EASLEY Fig. 4, Para. [0066]: “Player table 420 may include a nickname or other identifier of each player 422 and the game number 424 associated with the game application with which the player is participating in. In addition, player table 420 may display each player's rank 426 or other player status data. Player table 420 may display who is currently available to play, who is currently playing a particular game, player ranking, top scores, and other related information.”).  

Regarding claim 24 (Previously Presented), EASLEY teaches the limitations of claim 21.  Further, EASLEY teaches wherein the aggregate data comprises at least one or more of the following data that is gathered across the plurality of applications: data indicating an amount of time playing a game, data indicating a composite score of gamer ability, or data indicating a number of victories or other statistics (EASLEY Fig. 5, Para. [0072]: “FIG. 5 is an example of a screen shot of a game page for multi-player level functionality, according to an embodiment of the present invention. Game page 500 may include game area 510, chat area 520, menu area 530, branding area 540 and/or other data. Game area 510 may support various game applications and options, which may include avatars, scores, game boards (e.g., trivia questions, courts, fields, etc.) game grids and other game application environments. Chat area 520 may enable users to communicate with each other. For example, the chat area may be restricted to those players within the game. Menu area 530 may enable a player to perform various options, such as start game, exit, pause, replay, skip, and other operations. In addition, winners, scores and other data may be reported to console components, such as a registration module, for example.”).  

Regarding claim 25 (Currently Amended), EASLEY teaches the limitations of claim 21.  Further, EASLEY teaches wherein the instructions further include: display a comparison of the individual data for the viewing user and the (EASLEY Fig. 4, Para. [0066]: “Player table 420 may include a nickname or other identifier of each player 422 and the game number 424 associated with the game application with which the player is participating in. In addition, player table 420 may display each player's rank 426 or other player status data. Player table 420 may display who is currently available to play, who is currently playing a particular game, player ranking, top scores, and other related information.”).  

Regarding claim 26 (Currently Amended), EASLEY teaches the limitations of claim 21.  Further, EASLEY teaches wherein the instructions further include: display a comparison of the aggregate data for the viewing user and the (EASLEY Fig. 4, Para. [0066]: “Player table 420 may include a nickname or other identifier of each player 422 and the game number 424 associated with the game application with which the player is participating in. In addition, player table 420 may display each player's rank 426 or other player status data. Player table 420 may display who is currently available to play, who is currently playing a particular game, player ranking, top scores, and other related information.”).  

Regarding claim 27 (Previously Presented), EASLEY teaches the limitations of claim 21.  Further, EASLEY teaches wherein the currently used application is a video game having online multiplayer capabilities (EASLEY Para. [0001]: “The present invention relates to a console system provided by a server to enable functionality for interactive games through digital television, online television, the Internet and other forms of output where one or more players may participate in the interactive games.”; and Para. [0009]: “…, base functionality provides the functionality for multi-player game applications where remote players compete against each other in real time”).  

Regarding claim 28 (Currently Amended), EASLEY teaches the limitations of claim 21.  Further, EASLEY teaches wherein the instructions further include: display to the viewing user an option to invite the (EASLEY Fig. 4, Para. [0065]: “Game table 410 may include a game number (or other identifier) 412, players 414, and game options, such as watch 416, join 418 and other actions, for example. A player may view a list of current games so that the player may observe or view the game. In addition, a player may view a list of games that are open so that the player may join the game. Games may also be designated as being private or public games. Private games may require a security mechanism for participation, such as a password. Game table 410 may also list which players are in which games”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2002/0142842 A1) issued to Easley et al. (hereinafter as “EASLEY”), and in view of US Patent Application Publication (US 2011/0269551 A1) issued to Johnson et al. (hereinafter as “JOHNSON”).
Regarding claim 17 (Currently Amended), EASLEY teaches a non-transitory computer readable medium that, when executed by a computer (EASLEY Abstract: “A console system for operating at a central server in communication with remote user devices that may be individually addressable such as Internet user devices and digital television set-top boxes”; and Fig. 1, Para. [0032]: “One or more databases, as illustrated by 180 and 182, may store user specific information, game specific information, registration information, demographic information, prize/points information and other types of information”), cause the computer to perform a method comprising: 
instructions for identifying a currently played game application being played by a (EASLEY Fig. 4, Para. [0065]: “Game table 410 may include a game number (or other identifier) 412, players 414, and game options, such as watch 416, join 418 and other actions, for example. A player may view a list of current games so that the player may observe or view the game. In addition, a player may view a list of games that are open so that the player may join the game. Games may also be designated as being private or public games. Private games may require a security mechanism for participation, such as a password. Game table 410 may also list which players are in which games”); 
instructions for accessing aggregate usage for two or more of the applications from the multi-platform application server and single statistics for the (EASLEY Fig. 4, Para. [0066]: “Player table 420 may include a nickname or other identifier of each player 422 and the game number 424 associated with the game application with which the player is participating in. In addition, player table 420 may display each player's rank 426 or other player status data. Player table 420 may display who is currently available to play, who is currently playing a particular game, player ranking, top scores, and other related information”; and
Fig. 5, Para. [0072]: “FIG. 5 is an example of a screen shot of a game page for multi-player level functionality, according to an embodiment of the present invention. Game page 500 may include game area 510, chat area 520, menu area 530, branding area 540 and/or other data. Game area 510 may support various game applications and options, which may include avatars, scores, game boards (e.g., trivia questions, courts, fields, etc.) game grids and other game application environments. Chat area 520 may enable users to communicate with each other. For example, the chat area may be restricted to those players within the game. Menu area 530 may enable a player to perform various options, such as start game, exit, pause, replay, skip, and other operations. In addition, winners, scores and other data may be reported to console components, such as a registration module, for example.”); and 
instructions for displaying, to a viewing user, the viewing user being different than the playing user, the single statistics and the aggregate statistics in a user interface (EASLEY Para. [0065]: “Game table 410 may include a game number (or other identifier) 412, players 414, and game options, such as watch 416, join 418 and other actions, for example. A player may view a list of current games so that the player may observe or view the game.”; and 
Fig. 4, Para. [0066]: “Player table 420 may include a nickname or other identifier of each player 422 and the game number 424 associated with the game application with which the player is participating in. In addition, player table 420 may display each player's rank 426 or other player status data. Player table 420 may display who is currently available to play, who is currently playing a particular game, player ranking, top scores, and other related information.”).  

Although EASLEY teaches instructions for accessing usage data for a plurality of applications used by the (EASLEY Para. [0022]: “The system of the present invention may provide an application programming interface for games, defining some or all parameters passed by a console system and/or services to a game application and also defining the parameters expected in return”).
However EASLEY does not explicitly teach instructions for accessing usage data for a plurality of applications used by the 
 But, JOHNSON teaches instructions for accessing usage data for a plurality of applications used by the (JOHNSON Fig. 1, Para. [0030], lines (2-17): “…, when a game is executed on console 100, it provides information to an online gaming service 150 operating on communications network 160. The online gaming service 150 tracks the information for all of the users connected to the online gaming service 150 to provide a rich user experience. The online gaming service 150 tracks user information across games, consoles, computing devices, etc. By tracking the information for all users of the online gaming service 150, the online gaming service can aggregate statistics for all users and measure game playing ability, provide a richer user experience by providing information about friends (e.g., what game they are playing and what skill level they have attained), track user achievements and generally measure statistics for a game aggregated over a large user community”; and Para. Fig. 3, Para. [0038], lines (6-16): “When the game 154 is running, a defined set of APIs (including SetContext, SetProperty, SetAchievement, and Session APIs for writing data about players, groups, and teams, and a number of specialized read APIs for viewing statistics, achievements, and other Profile data) are used to call and interact with the services 158. When requesting Profile information via the APIs, the game 154 can pass a unique identifier of a user/group/team. The service can return a Gamercard (discussed below), game statistics, game achievements, affiliations, game settings, etc. pertaining to a user, group, and/or team.”, the Examiner asserts that the gaming system operating on communications network  with an online gaming service, can tracks user information across games, consoles, computing devices of games statistics and achievements to that the applications can define a respective portion of the usage data for aggregation by a multi-platform application server).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of EASLEY (disclosing methods and systems for providing a game center for players and game access) to include the teachings of JOHNSON (disclosing methods for computer-based gaming teams) and arrive at a method to control usage of application programming interface (API) integration to manage game sessions. One of ordinary skill in the art would have been motivated to make this combination because by implementing API programming interface will facilitate the management of gaming applications by enabling access and use of one or more functions, methods, procedures, data structures, classes, and/or other services provided by the API-implementing component, as recognized by (JOHNSON, Abstract, Para. [0003]-[0006]). In addition, the references of 

Regarding claim 18 (Original), the combination of EASLEY and JOHNSON teach the limitations of claim 17.  Further, JOHNSON teaches  wherein the API includes a title callable user interface (TCUI), the TCUI including executable functions that when called cause invocation of graphical user interface components displaying a selected portion of the usage data without requiring the selected portion to be specified by computer-executable code for the respective application (JOHNSON Fig. 3, Para. [0038], lines (6-16): “When the game 154 is running, a defined set of APIs (including SetContext, SetProperty, SetAchievement, and Session APIs for writing data about players, groups, and teams, and a number of specialized read APIs for viewing statistics, achievements, and other Profile data) are used to call and interact with the services 158. When requesting Profile information via the APIs, the game 154 can pass a unique identifier of a user/group/team. The service can return a Gamercard (discussed below), game statistics, game achievements, affiliations, game settings, etc. pertaining to a user, group, and/or team.”, 
the examiner interprets the defined set of called APIs to the of a callable user interface that are called for viewing statistics of respective games/applications.  Further, the examiner notes that JOHNSON discloses that statistics, i.e. usage, can be provided as disclosed by JOHNSON Fig. 3, Para. [0039], lines (1-9): “Service 158 assists in tracking and displaying a wide-variety of in-game statistics, such as number of kills, best lap times, and (importantly, for calculating the skill value needed in Matchmaking) win/loss. These statistics can be provided for a user, for a group of users, and/or for a team of users. All statistics are provided by the various games that a user/group/team plays and provided to the service for inclusion in a player's User Profile, in a group's Group Profile, and/or in a team's Team Profile”).

Regarding claim 19 (Original), the combination of EASLEY and JOHNSON teach the limitations of claim 17.  Further, JOHNSON teaches wherein the instructions further comprise instructions for interactively browsing a user or group associated with the applications, and wherein the server displays the data on a per-user or a per-group basis (JOHNSON Fig. 3, Para. [0038], lines (1-14): “Using the console 100, the user can interact with a Guide 156. The Guide 156 provides an interface by which the user can navigate to, and enter, various online areas and options provided by the remote service 158. The configuration data 164 stored by the service can be used to determine features and options provided by the Guide 156. When the game 154 is running, a defined set of APIs (including SetContext, SetProperty, SetAchievement, and Session APIs for writing data about players, groups, and teams, and a number of specialized read APIs for viewing statistics, achievements, and other Profile data) are used to call and interact with the services 158. When requesting Profile information via the APIs, the game 154 can pass a unique identifier of a user/group/team. The service can return a Gamercard (discussed below), game statistics, game achievements, affiliations, game settings, etc. pertaining to a user, group, and/or team”; and 
Para. [0040], lines (12-15): “The service 158 can track the gamer's, group's and/or the team's online and offline activity. In addition, the games 154 can report the gamer's, group's, and/or team's statistics and game achievements”, 
the examiner notes that a user can interact and navigate to view statistics and achievements of a Gamercard as depicted in Fig.5 to Fig. 15 illustrating such statistics per user and per group).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication (US 2002/0142842 A1) issued to Easley et al. (hereinafter as “EASLEY”), and in view of US Patent Application Publication (US 2011/0269551 A1) issued to Johnson et al. (hereinafter as “JOHNSON”), and in view of US Patent Application Publication (US 2016/0354696 A1) issued to Taylor et al. (hereinafter as “TAYLOR”). 
Regarding claim 20 (Original), the combination of EASLEY and JOHNSON teaches the limitations of claim 17.  
However, the combination of EASLEY and JOHNSON do not explicitly teach wherein the instructions further comprise instructions for launching a selected at least one of the applications in a cooperative mode between a first user and a user or a group associated with the selected at least one application.
But TAYLOR teaches wherein the instructions further comprise instructions for launching a selected at least one of the applications in a cooperative mode between a first user and a user or a group associated with the selected at least one application (TAYLOR Para. [0040], lines (1-7): “At operation 302, processing logic in response to a user selection initiates a game service for playing a multiplayer gaming application on a system. The user of the system is registered with the game service (or collaborative kit software).  At operation 303, a multiplayer API provides functionality for defining and adding an anonymous guest player to the system.”; and Para. [0064], lines (1-5): “…, an anonymous guest for a device and a first game while continue to be anonymous guest for the first game even after the game ends for the anonymous guests. Later initiation of the first game will result in the anonymous guest being automatically added”, the Examiner interprets the multiplayer game initiation to launching a multiplayer application session which can be initiated by the first user and, later, by the addition of a guest user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of EASLEY (disclosing methods and systems for providing a game center for players and game access) and JOHNSON (disclosing methods for computer-based gaming teams), to include the teachings of TAYLOR (disclosing methods for enabling guest players .

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
VERFAILLIE et al.; (US 2017/0003740 A1); “Player spectator may select to view a list of players”,
Rodriquez et al .; (US 2005/0070359 A1); “Joining an online game being played by a friend”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zuheir Mheir whose telephone number is (571)272-4151.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

03/08/2022

/ZUHEIR A MHEIR/Patent Examiner, Art Unit 2162             


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162